DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-17 of U.S. Patent No. 10,516,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.
U.S. Application No. 17/075,497
U.S. Patent No. 10,516,888
11. (New) A method for decoding a coded video sequence comprising: receiving a bitstream corresponding to coded pictures of said coded video sequence; receiving a video syntax set that includes information applicable to said coded video sequence; determining, based on a flag included in said 
, the scalability dimension being one of multiple types, including a spatial type and a quality type; in response to determining that the scalability dimension identifier is implicitly signaled, deriving the scalability dimension identifier from a network abstraction layer (NAL) unit header; decoding a base layer of a picture in the video sequence; and wherein decoding the base layer comprises motion compensation.

14. (New) The method of claim 11 wherein said flag with a value of 1 specifies said implicit signaling of said scalability dimension identifier.
13. (New) The method of claim 11 wherein values of said scalability dimension identifier 


16. (New) The method of claim 15 wherein the other information signaled in the video syntax set includes information about length in bits of the scalability dimension identifier.
15. (New) The method of claim 14 wherein the length in bits of the scalability dimension identifier is specified using dimension_id_len_minus1[i].
17. (New) The method of claim 16 wherein the length in bits of the scalability dimension identifier is specified using dimension_id_len_minus1[i].


Claims 11, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16-18 of U.S. Patent No. 10,218,989 in view of Chen (US 2013/0034170 A1). Chen further teaches receiving a bistream corresponding to coded pictures of said coded video sequence (e.g. Fig. 3 and Paragraph [0191]); and decoding a base layer of a picture in the video sequence, wherein decoding the base layer comprises motion compensation (e.g. Paragraph [0181, 0199, 0237]). Therefore, it would have been obvious to one of ordinary skill in the art to include such generic steps of compression in the decoding method of the instant application, in order to efficiently implement such video coding techniques.
U.S. Application No. 17/075,497
U.S. Patent No. 10,218,989
in response to determining that the scalability dimension identifier is implicitly signaled, deriving the scalability dimension identifier from a network abstraction layer (NAL) unit header; decoding a base layer of a picture in the video sequence, wherein decoding the base layer comprises motion compensation.
11. (New) An electronic device comprising: a decoder for decoding a coded video sequence, the decoder comprising one or more processing devices configured to: receive a video syntax set that includes information applicable to the coded video sequence, determine, based on a flag included in the video syntax, that a scalability dimension identifier for the coded video sequence is implicitly signaled, wherein the flag is indicative of either implicit or explicit signaling of the scalability dimension identifier, wherein the scalability dimension identifier specifies a scalability dimension of a particular layer of the coded video sequence, the scalability dimension being one of multiple types, including: a spatial type and a quality type, derive the scalability dimension identifier from a network abstraction layer (NAL) unit header in response to determining that the scalability dimension identifier is implicitly signaled, decode an enhancement layer based on the scalability dimension, and generate a decoded video sequence based on, in part, the enhancement layer.
are derived based on other information signaled in a video syntax set.
16. (New) The electronic device of claim 14, wherein the decoder is configured to derive values of the scalability dimension identifier based on processing other information signaled in video syntax set.
14. (New) The method of claim 13 wherein the other information signaled in the video syntax set includes information about length in bits of the scalability dimension identifier.
17. (New) The electronic device of claim 16, wherein the other information includes information about length in bits of the scalability dimension identifier.
15. (New) The method of claim 14 wherein the length in bits of the scalability dimension identifier is specified using dimension_id_len_minus1[i].
18. (New) The electronic device of claim 17, wherein the length in bits of the scalability dimension identifier is specified using dimension_id_len_minus1[i].


Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-17 of U.S. Patent No. 9,942,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.

U.S. Patent No. 9,942,559
11. (New) A method for decoding a coded video sequence comprising: receiving a bitstream corresponding to coded pictures of said coded video sequence; receiving a video syntax set that includes information applicable to said coded video sequence; determining, based on a flag included in said video syntax set, whether a scalability dimension identifier is implicitly signaled; wherein said scalability dimension identifier specifies a scalability dimension of a layer of said coded video sequence; in response to determining that the scalability dimension identifier is implicitly signaled, deriving the scalability dimension identifier from a network abstraction layer (NAL) unit header; decoding a base layer of a picture in the video sequence, wherein decoding the base layer comprises motion compensation.
11. (New) A method for decoding a coded video sequence comprising: receiving a bitstream corresponding to coded pictures of said coded video sequence; receiving a video syntax set that includes information applicable to said coded video sequence; determining, based on a flag included in said video syntax set, whether a scalability dimension identifier is implicitly signaled; wherein said scalability dimension identifier specifies a scalability dimension of a layer of said coded video sequence, the scalability dimension being one of multiple types, including a spatial type and a quality type; in response to determining that the scalability dimension identifier is implicitly signaled, deriving the scalability dimension identifier from a network abstraction layer (NAL) unit header; decoding a base layer of a picture in the video sequence; and decoding an enhancement layer based on the scalability dimension, wherein decoding the base layer comprises motion compensation.

14. (New) The method of claim 11 wherein said flag with a value of 1 specifies that the scalability dimension identifier is implicitly signaled.
13. (New) The method of claim 11 wherein values of said scalability dimension identifier are derived based on other information signaled in a video syntax set.
15. (New) The method of claim 11 wherein values of scalability dimension identifier are derived based on other information signaled in a video syntax set.
14. (New) The method of claim 13 wherein the other information signaled in the video syntax set includes information about length in bits of the scalability dimension identifier.
16. (New) The method of claim 15 wherein the other information signaled in the video syntax set includes information about length in bits of the scalability dimension identifier.
15. (New) The method of claim 14 wherein the length in bits of the scalability dimension identifier is specified using dimension_id_len_minus1[i].
17. (New) The method of claim 16 wherein the length in bits of the scalability dimension identifier is specified using dimension_id_len_minus1[i].


Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10 of U.S. Patent No. 9,462,289 in view of Chen (US 2013/0034170 A1). Chen further teaches receiving a bistream corresponding to coded pictures .
U.S. Application No. 17/075,497
U.S. Patent No. 9,462,289
11. (New) A method for decoding a coded video sequence comprising: receiving a bitstream corresponding to coded pictures of said coded video sequence; receiving a video syntax set that includes information applicable to said coded video sequence; determining, based on a flag included in said video syntax set, whether a scalability dimension identifier is implicitly signaled; wherein said scalability dimension identifier specifies a scalability dimension of a layer of said coded video sequence; in response to determining that the scalability dimension identifier is implicitly signaled, deriving the scalability dimension identifier from a network abstraction layer (NAL) unit header; 
particular layer of said coded video sequence, the scalability dimension being one of multiple types, including a spatial type and a quality type; in response to determining that the scalability dimension identifier is implicitly signaled, deriving the scalability dimension identifier from a ; decoding an enhancement layer based on the scalability dimension; and generating a picture to be displayed based on the base layer and the enhancement layer.

4. (Currently Amended) The method of claim 1 wherein said flag with a value of 1 specifies said implicit signaling of said scalability dimension identifier.
13. (New) The method of claim 11 wherein values of said scalability dimension identifier are derived based on other information signaled in a video syntax set.
8. (Currently Amended) The method of claim 4 wherein values of scalability dimension identifier are derived based on other information signaled in a video syntax set.
14. (New) The method of claim 13 wherein the other information signaled in the video syntax set includes information about length in bits of the scalability dimension identifier.
9. (Currently Amended) The method of claim 8 wherein the other information signaled in the video syntax set includes information about length in bits of the scalability dimension identifier.
15. (New) The method of claim 14 wherein the length in bits of the scalability dimension 
.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The present invention is directed to a method for decoding a coded video sequence as claimed. 
Claim 11 identifies the uniquely distinct features "receiving a bitstream corresponding to coded pictures of said coded video sequence; receiving a video syntax set that includes information applicable to said coded video sequence; determining, based on a flag included in said video syntax set, whether a scalability dimension identifier is implicitly signaled; wherein said scalability dimension identifier specifies a scalability dimension of a layer of said coded video sequence; in response to determining that the scalability dimension identifier is implicitly signaled, deriving the scalability dimension identifier from a network abstraction layer (NAL) unit header; decoding a base layer of a picture in the video sequence, wherein decoding the base layer comprises motion compensation.”. The same reasoning applies to claims 12-15 by virtue of their dependency from claim 11.
The closest prior arts Chen (US 2013/0034170 A1) and Samuelsson (US 2014/0072038 A1) disclose a method for coding for a video bitstream with plurality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2013/0034170 A1), discloses decoding video sequence method;
Samuelsson (US 2014/0072038 A1), discloses implicit signaling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/YULIN SUN/Primary Examiner, Art Unit 2485